Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2015

                                       No. 04-15-00404-CV

                        IN THE INTEREST OF D.T.C.L. AND B.J.K.,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00985
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

       The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal from the termination of appellant’s parental rights
has been pending since the notice of appeal was filed in the trial court on June 30, 3015.
Appellant’s brief was originally due on August 5, 2015. On August 5, 2015, appointed counsel,
Mr. Manuel C. Rodriguez, Jr., filed a motion for extension of time stating he “requires additional
time to investigate the issues involved with this appeal.” Mr. Rodriguez requested an extension
until August 25, 2015.

        The request for an extension of time is GRANTED and Mr. Rodriguez is ORDERED to
file appellant’s brief no later than August 25, 2015. Because this is an accelerated appeal from
an order terminating appellant’s parental rights, no further extensions of time will be granted.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court